Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed December 15, 2020 has been entered.
The amendment to the specification is insufficient to overcome the objection to the disclosure because it amends paragraph [0093], whereas the problem noted in the objection is present in paragraph [0103].  However, the problem is corrected in the Examiner’s amendment below.
The objection to claims 15-20 due to an informality is withdrawn in response to the amendment to the claims.
The rejection under 35 U.S.C. §§ 112(b) and 103 are withdrawn in response to the amendment to the claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Molly Lawson (Reg. No.58,890) on January 14, 2021.
The application has been amended as follows: 
In the Specification

Replace paragraphs [0093] and [0103] of the specification with the respective paragraphs below:

[0093]     In some embodiments, the electronic processor 250 increases a priority level (or an acuity scoring) of a medical study associated with the three dimensional medical image in response to detecting one or more dissections in the elongated structure of the three dimensional medical image.  By increasing the priority level of the medical study, the medical study (the three dimensional medical image) may be acted on more urgently for reading.  Alternatively or in addition, in some embodiments, the electronic processor 250 provides the alert by providing the alert to an emergency room, routing the medical study to a particular specialist (for example, a specialist radiologist) or a particular practice (for example, a teleradiology practice) for urgent reading, directly notifying an attending physician, or a combination thereof. Accordingly, embodiments described herein provide alerting that may escalate the management of a medical study or medical case (associated with a detected dissection) even where there is no radiologist immediately available (for example, at a small community hospital at 3:00 a.m. handling an emergency department visit).

[0103]     The difficulty, is the "blip" or "step" in the density profile may be on the order of a noise level of the blood pool in the vessel 700.  Accordingly, in some embodiments, the electronic processor 250 performs a three dimensional analysis process to extract the dissection contour from the noise[[ is]]. In some embodiments, the electronic processor 250 uses image processing, such as slice averaging of maximum intensity projection (MIP) of slabs/thick slice 

In the Claims
In claim 3, in line 1, replace “2” with “1”.
In claim 11, in line 21, replace “the” with “a”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/JON CHANG/Primary Examiner, Art Unit 2665